Citation Nr: 1628669	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  15-26 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis and/or asthma.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left hip disorder, to include degenerative arthritis status post replacement.

4.  Entitlement to service connection for a lumbar spine disorder, to include degenerative arthritis.

5.  Entitlement to service connection for a right knee disorder, to include degenerative arthritis.

6.  Entitlement to service connection for a right ankle disorder, to include degenerative arthritis.

7.  Entitlement to service connection for a left ankle disorder, to include degenerative arthritis.

8.  Entitlement to service connection for bilateral pes planus.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to a rating in excess of 40 percent for residuals of bladder repair.

11.  Entitlement to a rating in excess of 30 percent for irritable colon syndrome.

12.  Entitlement to a rating in excess of 30 percent for the residuals of a vaginal hysterectomy.

13.  Entitlement to a rating in excess of 10 percent for residuals of right great toe amputation.

14.  Entitlement to service connection for migraine headaches.

15.  Entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence.

16.  Entitlement to an effective date prior to January 4, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD) and unspecified depressive disorder, also claimed as dysthymia (collectively "psychiatric disability").

17.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.

18.  Entitlement to an effective date earlier than February 10, 2010 for the grant of service connection for vaginal prolapse and rectocele.

19.  Entitlement to an initial compensable rating for vaginal prolapse and rectocele.

20.  Entitlement to a separate compensable rating for gastroesophageal reflex disease (GERD).  


REPRESENTATION

Veteran represented by:	Virginia A. Noble, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1974 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and September 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran and her spouse testified before a hearing officer at the RO in October 2014.  A transcript of this hearing is of record.  

The issue of entitlement to a waiver of recovery for overpayment of dependent benefits, to include whether the overpayment of benefits was properly created, is addressed in a separate decision issued this date under a different docket number, and that decision will be sent to the Veteran and her representative under separate cover.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On her Substantive Appeals (VA Form 9) received in July 2015 and August 2015, the Veteran requested a hearing before the Board on the issues of entitlement to service connection for a respiratory disorder, sleep apnea, disorders of the right hip, lumbar spine, right knee, right ankle and left ankle, bilateral pes planus and entitlement to TDIU.  She requested a hearing by live videoconference.  This hearing has not been scheduled, and although she withdrew her request for a hearing on the waiver of overpayment issue addressed in a separate Board decision, she specifically noted that she did not withdraw her request for a hearing on the issues set forth on the title page.  See May 2016 Correspondence.  Consequently, this matter must be remanded so that a video hearing with the RO may be scheduled.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

The Board finds that the remaining issues must be remanded for issuance of a Statement of the Case (SOC).  The issues of entitlement to increased ratings for residuals of bladder repair, irritable colon syndrome, residuals of a vaginal hysterectomy and residuals of a right great toe amputation; entitlement to service connection for migraine headaches and entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence were denied in a March 2000 rating decision and the Veteran was notified of this decision by correspondence dated the same month.  On February 7, 2001, VA received a timely Notice of Disagreement (NOD) with all of the issues listed in the March 2000 rating decision.  In a June 2015 rating decision, the RO granted service connection for a psychiatric disability with a 30 percent disability rating effective January 4, 2010; for vaginal prolapse and rectocele with a noncompensable evaluation effective February 10, 2010; and for GERD, which was evaluated together with irritable colon syndrome at 30 percent disabling.  The Veteran was notified of this decision by way of correspondence dated the same month.  In August 2015, the Veteran submitted a NOD on the correct form challenging the effective dates and ratings assigned.  To date, no Statement of the Case (SOC) has been issued with regard to any of these claims.  With regard to the claims addressed in the March 2000 rating decision, the Board notes that a review of the record shows additional development having been completed concerning those claims and a notation in the July 2012 rating decision on appeal that these issues would be addressed by the Appeals Team, but no evidence that a SOC was issued or that the claims were withdrawn.  As no SOC has been issued with regard to any of the claims identified, they must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a SOC regarding the issues of: entitlement to a rating in excess of 40 percent for residuals of bladder repair; entitlement to a rating in excess of 30 percent for irritable colon syndrome; entitlement to a rating in excess of 30 percent for the residuals of a vaginal hysterectomy; entitlement to a rating in excess of 10 percent for residuals of a right great toe amputation; entitlement to service connection for migraine headaches; entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence; entitlement to entitlement to an effective date prior to January 4, 2010 for the grant of service connection for a psychiatric disability; entitlement to an initial rating in excess of 30 percent for a psychiatric disability; entitlement to an effective date earlier than February 10, 2010 for the grant of service connection for vaginal prolapse and rectocele; entitlement to an initial compensable rating for vaginal prolapse and rectocele; and entitlement to a separate compensable rating for GERD.  He should be advised of the requirements to timely perfect an appeal.  

2.  Schedule the Veteran for a video hearing before a Veterans Law Judge concerning the issues of entitlement to service connection for a respiratory disorder, sleep apnea, disorders of the right hip, lumbar spine, right knee, right ankle and left ankle; bilateral pes planus and entitlement to TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




